ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 15, lines 5-9, “the front panel 6comprising: 7a metallic shunt supporting a spring tab, the spring tab extending from the metallic shunt towards the interior compartment; and an attachment feature arranged to attach the attachable wallet to a surface.”

No new matter should be entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations below must be shown or the feature(s) canceled from the claim(s). 
Claim 15, lines 5-9, “the front panel 6comprising: 7a metallic shunt supporting a spring tab, the spring tab extending from the metallic shunt towards the interior compartment; and an attachment feature arranged to attach the attachable wallet to a surface.”
	
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-14 are objected to because of the following informalities: 
Claim 9, line 10, “the magnet array to attach the attachable wallet”, should read “the magnet array attaches the attachable wallet.” Claims 10-14 are also objected to by virtue of dependency on claim 9.
Claim 9, line 12, “an alignment magnet between outside surface of the back panel”, should read “an alignment magnet between the outside surface of the back panel.” Claims 10-14 are also objected to by virtue of dependency on claim 9.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 5-9, claims the limitation “the front panel 6comprising: 7a metallic shunt supporting a spring tab, the spring tab extending from the metallic shunt towards the interior compartment; and an attachment feature arranged to attach the attachable wallet to a surface.” It is unclear to the examiner if the applicant intended for the front panel to comprise the further claimed magnetic attachment mechanism, as this embodiment was not presented within the disclosure. For examination purposes, Claim 15 will be interpreted as providing for a sub-assembly in the back panel as was previously claimed in independent claims 1 and 9. Claims 16-20 are also rejected by virtue of dependence on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over in view of D’Amore et al. (US 20130037187 A1), in view of Lauder et al. (US 20120068942 A1).

	Regarding Claim 1, D’Amore teaches an attachable wallet (10) comprising: a back panel (12); a front panel (14), wherein the back panel (12) and the front panel (14) are attached along two sides and a bottom (wherein D’Amore teaches “the top sheet may be attached to the base sheet by stitching, adhesive, or heat sealing.”) of the attachable wallet (10) thereby forming a throat (16) at a top of the attachable wallet (10), the throat (16) providing access to an interior compartment (wherein D’Amore teaches a pocket 16), and a subassembly (20, 22) in the back panel (12) for attaching the wallet (10). (Figs. 1-7; [0031], [0033], [0046])

	D’Amore does not teach a subassembly comprising: a metallic shunt; and a magnet between an outside surface of the back panel and the metallic shunt.

	Lauder et al. further teaches a subassembly comprising a metallic shunt (1510); and a magnet (1504) between an outside surface [1508] of the back panel (1102) and the metallic shunt (1510). (Figs. 21A-21B; [0081], [0206] – [0207], [0209])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take an attachable wallet as taught by D’Amore, and substitute the attachment mechanism for the magnetic attachment mechanism as taught by Lauder et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attachment mechanism for a magnetic attachment mechanism in order to provide an attachable wallet with a convenient attachment mechanism that can reliably endure more removal and re-attachment cycles than an adhesive as taught by D’Amore.

	Regarding Claim 2, D’Amore, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the magnet comprises a magnet 2array for attaching to a surface of an electronic device.
	Wherein D’Amore teaches a removable wallet (10) for attaching to an electronic device (30). (Figs. 1-7; [0031], [0033], [0046])
	Lauder et al. further teaches a magnet (702) comprising a magnet 2array (arranged on ledge 404) for attaching to a surface of an electronic device (12). (Figs. 11A-12; [0167] – [0169])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and an attachment mechanism comprising a magnetic array as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a magnetic attachment mechanism comprising a magnetic array, in order to provide for more accurate and reliable magnetic attachment to the electronic device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of D’Amore et al. (US 20130037187 A1), in view of Lauder et al. (US 20120068942 A1), as applied to claim 2 above, and further in view of Levy (US 20190198212 A1).

	Regarding Claim 3, D’Amore, modified above, teaches all of the elements of the invention described in claim 2 above except; further comprising an alignment magnet 2to align the attachable wallet in a specific orientation relative to the surface of the electronic 3device.
	Wherein D’Amore teaches a removable wallet (10) for attaching to an electronic device (30). (Figs. 1-7; [0031], [0033], [0046])
	Lauder et al.  further teaches a magnet array (702) configured to prevent mis-alignment. (Wherein Lauder et al. teaches “it is highly unlikley that devices being magnetically attached to each other using magnetic assemblies 702 and 802 can be attached upside down.”) (Figs. 11A-12; [0167] – [0169])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for magnetic alignment as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide magnetic alignment in order for the wallet attach in the correct orientation when it is attached to an electronic device.
	Levy further teaches the use of alignment magnets to obtain a specific orientation (correspondent to magnet array 210) relative to the surface of an electronic device (102). (Figs. 1A-2B; [0036], [0039] – [0040]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for the use of an alignment magnet as taught by Levy. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for alignment magnet(s) in order to ensure quick and easy attachment and retention of the removable wallet in the correct position and orientation.

Claims 4, 9, and 15-18, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over in view of D’Amore et al. (US 20130037187 A1), in view of Lauder et al. (US 20120068942 A1), further in view of Levy (US 20190198212 A1), and further in view of Baseley (US 5740624 A).

	Regarding Claim 4, D’Amore, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the metallic shunt comprises a 2spring tab biased towards the interior compartment.
	Wherein Lauder et al. further teaches the use of a leaf spring (2406) attached to a metallic shunt (2404) through fasteners (2408) for use as a retention mechanism. (Fig. 32; [0149], [0239])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for a retention mechanism as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated implement a retention mechanism in order to impart a bias towards the contents of the wallet and help prevent accidental loss of valuable possessions such as a user’s credit or ID cards. 
	Baseley further teaches an identification card holder  (1) utilizing a metallic plate (3, which could function as a metallic shunt) comprising a spring tab (53) biased towards an interior compartment (70). (Figs. 1, 7-9; Col. 3, Lines 59-67; Col. 4, Lines 1-3)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take an attachable wallet as taught by D’Amore, modified above, and substitute a leaf spring for a spring tab as taught by Baseley. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a leaf spring for spring tabs in order to provide an interior biasing mechanism that doesn’t require additional fasteners to secure a card within a wallet.

	Regarding Claim 9, D’Amore teaches an attachable wallet (10) comprising: a back panel (12); a front panel (14), wherein the back panel (12) and the front panel (14) are attached along two sides and a bottom (wherein D’Amore teaches “the top sheet may be attached to the base sheet by stitching, adhesive, or heat sealing.”) of the attachable wallet (10) thereby forming a throat (16) at a top of the attachable wallet (10), the throat (16) providing access to an interior compartment (wherein D’Amore teaches a pocket 16), and a subassembly (20, 22) in the back panel (12) for attaching the wallet (10). (Figs. 1-7; [0031], [0033], [0046])

	D’Amore does not teach a subassembly comprising: a metallic shunt comprising a spring tab extending from the metallic shunt towards the interior compartment; and a magnet array between an outside surface of the back panel and the metallic shunt a magnet array between an outside surface of the back panel and the metallic shunt, the magnet array to attach the attachable wallet to a surface of an electronic device; and an alignment magnet between outside surface of the back panel and the metallic shunt, the alignment magnet to align the attachable wallet to the surface of the electronic device.

	Regarding the metallic shunt and a magnet array, Lauder et al. further teaches
A subassembly comprising a metallic shunt (1510); and a magnet (1504) between an outside surface [1508] of the back panel (1102) and the metallic shunt (1510). (Figs. 21A-21B; [0081], [0206] – [0207], [0209])
	Lauder et al. further teaches a magnet (702) comprising a magnet 2array (arranged on ledge 404) for attaching to a surface of an electronic device (12). (Figs. 11A-12; [0167] – [0169])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take an attachable wallet as taught by D’Amore, and substitute the attachment mechanism for the magnetic attachment mechanism comprising a magnet array as taught by Lauder et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attachment mechanism for a magnetic attachment mechanism comprising a magnet array in order to provide an attachable wallet with a convenient attachment mechanism that can reliably endure more removal and re-attachment cycles than an adhesive as taught by D’Amore.

	Regarding the alignment magnet, Lauder et al.  further teaches a magnet array (702) configured to prevent mis-alignment. (Wherein Lauder et al. teaches “it is highly unlikley that devices being magnetically attached to each other using magnetic assemblies 702 and 802 can be attached upside down.”) (Figs. 11A-12; [0167] – [0169])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for magnetic alignment as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide magnetic alignment in order for the wallet attach in the correct orientation when it is attached to an electronic device.
	Levy further teaches the use of alignment magnets to obtain a specific orientation (correspondent to magnet array 210) relative to the surface of an electronic device (102). (Figs. 1A-2B; [0036], [0039] – [0040]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for the use of an alignment magnet as taught by Levy. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for alignment magnet(s) in order to ensure quick and easy attachment and retention of the removable wallet in the correct position and orientation.

	Regarding the spring tab, Wherein Lauder et al. further teaches the use of a leaf spring (2406) attached to a metallic shunt (2404) through fasteners (2408) for use as a retention mechanism. (Fig. 32; [0149], [0239])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for a retention mechanism as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated implement a retention mechanism in order to impart a bias towards the contents of the wallet and help prevent accidental loss of valuable possessions such as a user’s credit or ID cards. 
	Baseley further teaches an identification card holder  (1) utilizing a metallic plate (3, which could function as a metallic shunt) comprising a spring tab (53) biased towards an interior compartment (70). (Figs. 1, 7-9; Col. 3, Lines 59-67; Col. 4, Lines 1-3)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take an attachable wallet as taught by D’Amore, modified above, and substitute a leaf spring for a spring tab as taught by Baseley. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a leaf spring for spring tabs in order to provide an interior biasing mechanism that doesn’t require additional fasteners to secure a card within a wallet.

	Regarding Claim 15, D’Amore teaches an attachable wallet (10) comprising: a back panel (12); a front panel (14), wherein the back panel (12) and the front panel (14) are attached along two sides and a bottom (wherein D’Amore teaches “the top sheet may be attached to the base sheet by stitching, adhesive, or heat sealing.”) of the attachable wallet (10) thereby forming a throat (16) at a top of the attachable wallet (10), the throat (16) providing access to an interior compartment (wherein D’Amore teaches a pocket 16), and a subassembly (20, 22) in the back panel (12) for attaching the wallet (10), and the back panel (12) comprising an attachment feature (20) arranged to attach the attachable wallet (10) to a surface (of cell phone 30). (Figs. 1-7; [0031], [0033], [0046] – [0047])

	Examiner notes that substituting the location of the attachment assembly from the  back panel for a front panel does not impart patentable structure over the mechanism of wallet attachment.

	D’Amore does not teach the back panel 6comprising 7a metallic shunt supporting a spring tab, the spring tab extending from the metallic shunt towards the interior compartment.
	Wherein Lauder et al. further teaches the use of a leaf spring (2406) attached to a metallic shunt (2404) through fasteners (2408) for use as a retention mechanism. (Fig. 32; [0149], [0239])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for a retention mechanism as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated implement a retention mechanism in order to impart a bias towards the contents of the wallet and help prevent accidental loss of valuable possessions such as a user’s credit or ID cards. 
	Baseley further teaches an identification card holder (1) utilizing a metallic plate (3, which could function as a metallic shunt) comprising a spring tab (53) biased towards an interior compartment (70). (Figs. 1, 7-9; Col. 3, Lines 59-67; Col. 4, Lines 1-3)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take an attachable wallet as taught by D’Amore, modified above, and substitute a leaf spring for a spring tab as taught by Baseley. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a leaf spring for spring tabs in order to provide an interior biasing mechanism that doesn’t require additional fasteners to secure a card within a wallet.

	Regarding Claim 16, D’Amore, modified above, teaches all of the elements of the invention described in claim 15 above except; an alignment feature to align the attachable wallet to the surface.
	Wherein D’Amore teaches a removable wallet (10) for attaching to an electronic device (30). (Figs. 1-7; [0031], [0033], [0046])
	Lauder et al.  further teaches a magnet array (702) configured to prevent mis-alignment against a surface. (Wherein Lauder et al. teaches “it is highly unlikely that devices being magnetically attached to each other using magnetic assemblies 702 and 802 can be attached upside down.”) (Figs. 11A-12; [0167] – [0169])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for magnetic alignment as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide magnetic alignment in order for the wallet attach in the correct orientation when it is attached to an electronic device.

	Regarding Claim 17, D’Amore, modified above, teaches all of the elements of the invention described in claim 16 above except; wherein the attachment feature 2comprises a magnet array.
	Wherein D’Amore teaches a removable wallet (10) for attaching to an electronic device (30). (Figs. 1-7; [0031], [0033], [0046])
	Lauder et al. further teaches a magnet (702) comprising a magnet 2array (arranged on ledge 404) for attaching to a surface of an electronic device (12). (Figs. 11A-12; [0167] – [0169])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and an attachment mechanism comprising a magnetic array as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a magnetic attachment mechanism comprising a magnetic array, in order to provide for more accurate and reliable magnetic attachment to the electronic device.


	Regarding Claim 18, D’Amore, modified above, teaches all of the elements of the invention described in claim 17 above except; wherein the alignment feature is a 2magnet.
	Wherein D’Amore teaches a removable wallet (10) for attaching to an electronic device (30). (Figs. 1-7; [0031], [0033], [0046])
	Lauder et al.  further teaches a magnet array (702) configured to prevent mis-alignment against a surface. (Wherein Lauder et al. teaches “it is highly unlikely that devices being magnetically attached to each other using magnetic assemblies 702 and 802 can be attached upside down.”) (Figs. 11A-12; [0167] – [0169])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for magnetic alignment as taught by Lauder et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide magnetic alignment in order for the wallet attach in the correct orientation when it is attached to an electronic device.



Claims 5, 10, and 19, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over in view of D’Amore et al. (US 20130037187 A1), in view of Lauder et al. (US 20120068942 A1), further in view of Levy (US 20190198212 A1), further in view of Baseley (US 5740624 A), and further in view of Ehrlich (US 20160206065 A1).

	Regarding Claim 5, D’Amore, modified above, teaches all of the elements of the invention described in claim 4 above except; wherein the back panel has a passage 2from the outside surface of the back panel to the interior compartment.
	Wherein D’Amore teaches an attachable wallet (10) comprising a back panel (12). (Figs. 1-7; [0031], [0033], [0046])
	Ehrlich further teaches wherein a panel (38) has a passage 2from the outside surface of the panel (38)to the interior compartment (36). (Figs. 1-2; [0062] – [0064)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for a passage to access contents as taught by Ehrlich. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a passage to assist removing personal effects from an interior compartment in order assist the user in more conveniently withdrawing the contents therein.


	Regarding Claim 10, D’Amore, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the back panel has a passage 2from the outside surface of the back panel to the interior compartment.
	Wherein D’Amore teaches an attachable wallet (10) comprising a back panel (12). (Figs. 1-7; [0031], [0033], [0046])
	Ehrlich further teaches wherein a panel (38) has a passage 2from the outside surface of the panel (38)to the interior compartment (36). (Figs. 1-2; [0062] – [0064)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for a passage to access contents as taught by Ehrlich. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a passage to assist removing personal effects from an interior compartment in order assist the user in more conveniently withdrawing the contents therein.


	Regarding Claim 19, D’Amore, modified above, teaches all of the elements of the invention described in claim 18 above except; wherein the back panel has a passage 2from an outside of the back panel to the interior compartment.
	Wherein D’Amore teaches an attachable wallet (10) comprising a back panel (12). (Figs. 1-7; [0031], [0033], [0046])
	Ehrlich further teaches wherein a panel (38) has a passage 2from the outside surface of the panel (38)to the interior compartment (36). (Figs. 1-2; [0062] – [0064)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the attachable wallet as taught by D’Amore, modified above, and provide for a passage to access contents as taught by Ehrlich. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a passage to assist removing personal effects from an interior compartment in order assist the user in more conveniently withdrawing the contents therein.

Allowable Subject Matter
Claims 6-8 and 11-14, and 20 would be allowable if rewritten or amended to overcome the claim objections, in addition to the rejections under 35 U.S.C. § 103 and 35 U.S.C. § 112 from which they’re dependent.

	Regarding Claim 6, The prior art of record, in view of the rejection set forth for claim 5, does not teach wherein magnets in the magnet array 2laterally and circumferentially surround the passage through the back panel.

	Regarding Claim 11, The prior art of record, in view of the rejection set forth for claim 10, does not teach wherein magnets in the magnet array laterally and circumferentially surround the passage through the back panel.

	Regarding Claim 20, The prior art of record, in view of the rejection set forth for claim 10, and in addition to the most relevant reference within the art of Cho et al. (US 9654165 B2) concerning both a ferritic layer and a copper layer for a shielding layer, does not teach wherein the front panel includes a shield layer, where the shield layer includes a layer of a ferritic material and a layer of copper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Shanshui (https://www.amazon.com/SHANSHUI-Magnetic-Compatible-Magsafe-Stretchy/dp/B09LM7J6Z5/ref), teaches a magnetic compatible wallet with verified purchases dating back to 2019. However, since MagSafe® was introduced with the launch of the iPhone® 12 in 2020, and there are no remarks regarding magnetic attachment in the early reviews, the wallet was presumably attached through an adhesive in the original product.
Shanshui Phone Card Holder (https://www.amazon.com/dp/B06WWPKB9K), phone wallet attached with adhesive.
Cardly phone holder (https://www.amazon.com/dp/B07QXDH4SW), phone wallet attached with an adhesive.
Rothbaum et al. (US 20110192857 A1), teaches magnetically attached accessories for a portable electronics device.
Aldana (US 20130329360 A1), teaches the use of an indexing magnet for setting the orientation of an electronic device.
Berkley et al. (US 10595611 B2), teaches a passage for a thumb to maneuver a card out of a wallet.
Sartee et al. (US 8878637 B2), teaches an accessory device featuring a metallic shunt for a shielding layer.
Schmidt (US 9397719 B1), teaches a mobile device holder incorporating a magnetic array for attachment.
Calder (US 10420403 B1), teaches wallet incorporating a thumb slot passage.
Kuhn et al. (US 10292514 B1), teaches a rotating and self-aligning magnetic retention system.
Ji et al. (US 10210975 B1), teaches a case with magnetic arrays.
Lamb et al. (US 20180235338 A1), teaches a sleeve accessory for a portable electronic device.
Sirichai (US 9847805 B2), teaches the use of a magnetic array for attachment.
Ford (US 20160106202 A1), teaches a portable case with a magnetic array for attachment.
Lee et al. (US 20170223878 A1), teaches a magnetic shielding substrate.
Slotte (US 20160277841 A1), teaches magnetic shielding and a communication coil.
Lowe (US 20150325352 A1), teaches a magnetic array for attachment.
Salmon et al. (US 8798675 B2), teaches a magnetic array for attachment.
Kitchen (US 7918335 B1), teaches electromagnetic shielding for a wallet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733